Citation Nr: 0517210	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October  2000 rating decision of the 
Department Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which denied service connection for PTSD.  

In October 2003, a hearing was held before a Decision Review 
Officer at the New Orleans RO, a transcript of which is in 
the claims folder.  Additionally, in April 2005, a 
videoconference hearing was conducted before a member of the 
Board, a transcript of which is in the claims folder.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran did not have combat service in Vietnam.  

3.  The stressors on which the diagnosis of PTSD was based 
are uncorroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  Since this letter fully provided notice of elements 
(1), (2), (3) and (4) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the text of 38 C.F.R. 
§ 3.159 in the November 2003 SSOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in October 2000.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in June 2004.

Service medical records, records from New Orleans VA Medical 
Center (VAMC), a letter from a staff psychiatrist at the New 
Orleans VAMC, a letter from a Social Worker for the PTSD 
program at the New Orleans VAMC and various internet 
information regarding the veteran's tour of duty have been 
received and associated with the claims folder.  The veteran 
has not identified any outstanding medical records that would 
be pertinent to the claim on appeal.  VA afforded the veteran 
a PTSD examination in April 2000.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
Analysis

The veteran contends that he should be service connected for 
PTSD.  Among other things he experienced in Vietnam, the 
veteran specifically states that he killed a boy and 
witnessed a childhood friend die when a rifle grenade 
exploded in his helicopter.  He further alleges that though 
he was not awarded the combat infantryman's badge because his 
military occupational specialty was not as an infantryman, he 
nevertheless performed the duties of an infantryman.  The 
veteran indicates that his experiences in Vietnam made it 
difficult for him to transition back home.   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004). Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see 
Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in- 
service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "[w]here it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'" Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 
(2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

The veteran's form DD 214 indicates that his military 
occupational specialty was a wheel vehicle mechanic.  There 
is no indication that the veteran had combat service.  
Service records document that his unit received a meritorious 
unit citation that could be awarded for heroism or other 
achievement in a time of war.  It is not intended to 
recognize individual action and does not establish that the 
veteran participated in combat.  

Service medical records do not reflect the presence of a 
chronic psychiatric disability in service.  At service 
discharge, his psychiatric evaluation was normal.  

Additionally, the Board has reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to:  hospital records from VAMC New Orleans dated in April 
1970, which show treatment for a fever; medical records from 
VAMC New Orleans dated from March 1999 to February 2000, 
which chronicle the veteran's diagnosis and treatment for 
PTSD in December 1999; letter from the veteran's case manager 
at the New Orleans VAMC dated in November 1999 which notes 
the veteran's diagnosis of PTSD and his attendance in the 
Anger Management Group; and a letter from the veteran's 
psychiatrist from the New Orleans VAMC dated in January 2001 
which states that the veteran has a diagnosis of PTSD, 
prolonged, as a result of his service in Vietnam. 

VA afforded the veteran a PTSD examination in April 2000 in 
which the examiner reviewed the claims folder before the 
interview.  It was noted that the veteran's most serious 
problem was financial as he had been unemployed for over a 
year.  It was reported that the veteran reported two major 
stressors in Vietnam:  watching his friend die when his 
helicopter exploded in mid air and his killing a young boy 
who had tried to kill him with a grenade.  Upon examination, 
the veteran showed evidence of depression.  The diagnoses on 
axis I were PTSD, mild to moderate and alcohol dependence, in 
partial or complete remission.  The examiner concluded that 
the veteran meets the criteria for a diagnosis of PTSD and 
judged his symptoms to be mild to moderate.  

As previously outlined, for service connection for PTSD, 
three prongs must be met.  The first is a diagnosis of PTSD 
that conforms to the criteria in DSM-IV.  See 38 C.F.R. 
§ 4.125.  The Board notes that several medical records and 
the April 2000 VA examination reflect diagnoses of PTSD.  

The second prong is credible evidence that the in-service 
stressors occurred.  The veteran claims two stressors:  the 
death of his friend and his killing a young boy.  Though the 
veteran contends that he was in combat, there have been no 
military citations or corroborative evidence introduced to 
support his contention.  Judging from his military 
occupational specialty, his awards and decorations and the 
overall credibility of his statements, the Board finds that 
he did not serve in combat.   Because the veteran was not 
engaged in combat, his testimony alone is insufficient to 
establish the occurrence of these events.  The veteran 
contends that his friend was killed in a helicopter 
explosion.  He repeated this allegation on his statement of 
stressful events and on his VA examination the following 
month.  The Vietnam Casualty Report indicates that his friend 
was killed by an explosive device (mine) and was a ground 
casualty.  This is not a minor variation in his story but 
crucially undermines his claim.  The essence of post-
traumatic stress disorder is the reexperiencing of a 
traumatic event with intrusive recollections and nightmares 
regarding that event.  The lack of consistency in his overall 
story is incompatible with the searing emotional effect of an 
actual stressor event.  The veteran's descriptions of his 
friend's death were vivid and apparently very inaccurate.  
They certainly cast a pall on his credibility.  The incident 
regarding his killing a young boy is not verified and given 
the nature of the event probably is unverifiable.  

It is noted that the veteran has subsequently proffered 
additional stressors that could result in his PTSD, but the 
Board finds these to lack credibility since they were not 
cited initially and appear to be late substitutions for the 
stressors that could not be verified.  

Accordingly, the Board concludes that the existence of the 
stressor said to support a diagnosis of post-traumatic stress 
disorder is not supported by credible evidence.  See 
38 C.F.R. § 3.304(f).  




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


